Case 20-20279         Doc 45      Filed 10/05/20 Entered 10/05/20 19:19:33                 Desc Main
                                    Document     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MAINE

 In Re:                                   )
                                           )
 DONALD BOLSTRIDGE,                       )      Chapter 13
                                           )     Case No. 20-20279
                                          )
                      Debtor              )


   DEBTOR’S RESPONSE TO TRUSTEE MOTION TO DISMISS AND COURT’S MINUTE
                                 ENTRY

 NOW Comes the Debtor, Donald Bolstridge, and respectfully responds to the Trustee’s Motion to
 Dismiss appearing at Docket Number 36 and to this Court’s Minute Entry appearing at Docket
 Number 43 as follows:

    1. Debtor admits the allegations contained in Paragraph 1 of the Trustee’s Motion.

    2. Debtor admits the allegations contained in Paragraph 2 of the Trustee’s Motion.

    3. Debtor admits the allegations contained in Paragraph 3 of the Trustee’s Motion.

    4. Debtor admits the allegations contained in Paragraph 4 of the Trustee’s Motion.

    5. Debtor admits the allegations contained in Paragraph 5 of the Trustee’s Motion to the
       extent that it reflects one line of reasoning. However, it does not reflect the line of
       reasoning espoused by Judge Feeney of the Massachusetts Bankruptcy Court in In re
       Hodurski. See 153 BR 353 (Bankr. D. Mass. 1993). Answering further, while the Trustee
       correctly notes that the “Single Estate Rule” prohibits property from being assets of
       both bankruptcy estates simultaneously, that “Rule” is not contained in the Bankruptcy
       Code. Instead, the prevailing line of reasoning is that the second case cannot materially
       hinder the efficient administration of the Debtor’s estate. See In re Bullock, 260 BR 389
       (Bankr. ED Va. 1997). Thus, were the Chapter 7 Trustee administering the house whose
       defaulted mortgage Debtor intends to reinstate and cure in 13 or were the 7 Trustee
       selling the vehicles or lawn mower Debtor seeks to cramdown and retain, his Chapter 13
       case would materially hinder the Chapter 7 liquidation. However, where, as here, the
       Chapter 7 Trustee is focused on administering only an unrelated cause of action that is
       not addressed directly in the plan, the new case does not impede the Chapter 7. In fact,
       that 7 Trustee’s administration of an asset operates exactly like a contingent fee
       agreement with any other lawyer involving liens against the proceeds. Thus, the Chapter
       13 does not hinder the 7 administration and the 7 need not hinder the 13.

    6.     Debtor admits the allegations contained in Paragraph 6 of the Trustee’s Motion.
          Answering further, this is not a case of a debtor filing a chapter 13 case to impede the
          secured creditors’ abilities to exercise their state law rights. Instead, consented relief
Case 20-20279        Doc 45      Filed 10/05/20 Entered 10/05/20 19:19:33                  Desc Main
                                   Document     Page 2 of 4
         entered as to two creditors only after discussions were had as to Debtor’s intention to
         refile and with the Creditors’ knowledge, if not outright support for the proposition.
         Attached hereto are email communications between Debtor’s Counsel and the counsel
         for the mortgage lender and for Ford and GM evidencing the full disclosure of Debtor’s
         intention to file a 13 before consenting to relief in the 7. It is noteworthy that neither
         creditor has joined the motion to dismiss.

     7. Qualified. Answering further, the only debts in the Chapter 13 are those that were not
        discharged in the Chapter 7. Only the nondischargeable income and other tax debt could
        be addressed by the Chapter 7 liquidation of a cause of action. To the extent the
        Chapter 7 Trustee is able to pay them, they will not need to be paid in Chapter 13. This
        treatment is no different than any other asset encumbered by a lien that is liquidated
        during a Chapter 13. Lienholders are typically paid directly, outside the plan, at closing.
        Similarly, if the Chapter 7 Trustee makes a substantial recovery, the tax authorities will
        be paid in that case, resulting in lower claims in the Chapter 13 case. Because Debtor
        discharged all other obligations, his Chapter 13 will be a 100% case and claim reduction
        will lower the total plan payments. However, the cause of action is not “property of
        both estates.” It is property of the Chapter 7 estate for which Debtor claimed no
        exemption and Debtor will not acquire it unless the Chapter 7 Trustee abandons it, like
        any other postpetition asset.

                   DEBTOR’S ARGUMENT IN FAVOR OF SIMULTANEOUS CASES

         At the September 16, 2020 hearing on Plan confirmation, this Court expressed
 reluctance to find Debtor’s plan capable of confirmation in light of the precedent established by
 Freshman v Atkins, 291 US 121 (US 1915), and In re Chain, 558 BR 750 (WD PA 2016). However,
 both cases are easily distinguishable from the case at hand.

          The Freshman v. Atkins case holds that, as a general rule, the law will not tolerate two
 suits at the same time for the same cause of action. Id. In that case, a Debtor sought a
 bankruptcy discharge that was not granted, then filed a second case seeking discharge of the
 same debts. Thus, that Debtor impermissibly had two proceedings at the same time seeking
 discharge of the same obligations. See also In re Grimes, 117 BR 531 (9th Cir. 1990). Here, the
 Debtor received his Chapter 7 discharge on June 1, 2020. He then filed the Chapter 13 case on
 July 17, 2020, some 47 days after his prior discharge entered. As a consequence, the second
 case is not discharge eligible, and therefore does not seek to discharge the same debts, but only
 to reinstate obligations and address nondischargeable tax debts.

         The Chain decision out of Western Pennsylvania discourages a Debtor maintaining two
 active cases, especially when the second case was filed for the purpose of saving assets from
 administration by a Chapter 7 Trustee. See In re Chain, 558 BR 750. However, not all courts have
 followed the maxim that a debtor cannot maintain cases strictly. Instead, three distinct
 interpretations have arisen. Under the first, strict interpretation, referred to by the Chain Court
 as the “majority” rule, a Debtor cannot maintain both a Chapter 7 and a Chapter 13 case at the
 same time, regardless of status of discharge and regardless of his motives. See In re Fulks, 93 BR
 274. (Bankr. MD Fla 1988). The second line of cases limits the Freshman holding to cases in
 which the same debts are sought to be discharged. See In re Strause, 97 BR 22 (Bankr. SD Cal.
 1989). Under the third interpretation, a Debtor may file a chapter only after discharge of his
 Chapter 7 case, but it can be filed before the 7 is closed. See In re Saylor, 869 F.2d 1434 (11th Cir.
Case 20-20279        Doc 45      Filed 10/05/20 Entered 10/05/20 19:19:33                 Desc Main
                                   Document     Page 3 of 4
 1989). These courts look to Debtor’s good faith in filing the 13 and whether it is just to frustrate
 secured creditors in the Chapter 7. See In re Strause, 97 BR at 30. The basis for this line of
 reasoning is that a per se prohibition on filing a 13 while the 7 is pending post discharge would
 be “contrary to the rehabilitive purpose of 13 and would collide with the congressional purpose
 in promoting Chapter 13 cases.” In re Saylor, 869 F.2d 1434. The Supreme Court has noted that
 Congress did not intend to foreclose the possibility of Chapter 13 reorganization to a debtor who
 previously filed for Chapter 7 relief. See Johnson v. Home State Bank, 111 S. Ct. 2150, 2156
 (1991). In Hodurski, the eminent Judge Feeney looked to whether the Debtor was trying to
 reorganize and reinstate his mortgage or just delay a foreclosure. See 156 BR 153. The Court
 acknowledged that it was acceptable and even laudable in some instances to use chapter 13 to
 affect liens that survive a prior chapter 7 discharge. Id.

          Here, The Debtor’s counsel discussed his plans with both the mortgage lender and
 lender of the two vehicles he seeks to retain before relief entered. Moreover, he has
 coordinated with secured lenders to file consent motions as to property he does not seek to
 retain. This Debtor has always intended to reorganize and address the debts on property he
 intends to retain. He anticipates sale or refinance of the residence will ultimately be necessary
 to pay the tax obligations in full through his plan. He intends to cramdown two vehicles, a trailer
 and a mower, but will ensure those creditors receive more than they would in liquidation. In
 fact, neither the vehicle lender nor the mortgage lender has sought relief or joined the Trustee’s
 Motion, because they have been aware of Debtor’s goals and do not oppose them. This Debtor
 would have filed a Chapter 13 had he been eligible or a Subchapter V had the relief been
 available at the time he needed to file his first case. Chapter 11 would have been inordinately
 expensive. Now Debtor seeks to reorganize, reinstate and cure his mortgage to maximize the
 value available for the tax authorities, retain vehicles and pay his nondischargeable taxes. It is
 exactly this good faith reason for filing a second case that the Hodurski Court protected even
 though it found that evidence lacking in the facts before it. See 156 BR 353.

          This protection is especially important here because administration of the cause of
 action in a manner to maximize recovery for unsecured creditors is likely to take in excess of a
 year. While Debtor has a seven figure claim, it is against a major bottled water seller that is sure
 to engage in extensive litigation. Debtor should not lose his home, vehicles and other assets
 because he cannot reorganize until the litigation is resolved. Denying him a good faith pure
 motivated reorganization under Chapter 13 merely because a single asset has not been
 administered in his Chapter 7 case would frustrate both the purpose of the Bankruptcy Code
 and the goals of BAPCPA.

 WHEREFORE, Debtor respectfully requests this Court Deny the relief sought by the Chapter 13
 Trustee, together with such other relief it deems just and necessary.

 Date: September 29, 2020                                           /s/ J. Scott Logan
                                                                    J. Scott Logan, Esq.
                                                                    Counsel for Debtors
                                                                    75 Pearl Street, Ste. 211
                                                                    Portland, Maine 04101

                                                                    (207) 699-1314
Case 20-20279      Doc 45      Filed 10/05/20 Entered 10/05/20 19:19:33             Desc Main
                                 Document     Page 4 of 4




                                  CERTIFICATE OF SERVICE

 I, J. Scott Logan, Esq., do hereby certify that I am over eighteen years old and I have
 September 29, 2020 caused a true and correct copy of Response to be served on the
 parties at the addresses set forth on the Service List attached hereto via either
 electronically or via first class U.S. Mail, postage prepaid.

 Notice will be electronically mailed to:

 U.S. Trustee's Office
 Andrew Dudley, Esq., Esq., Chapter 13 Trustee
 All parties who requested notice via ECF

                                                              By: /s/ J. Scott Logan
                                                              J. Scott Logan, Esq.
                                                              Counsel for Debtors
                                                              75 Pearl Street, Ste. 211
                                                              Portland, Maine 04101
                                                              (207) 699-1314
